Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/1/21 has been entered.
 
Response to Arguments
Applicant's arguments filed 1/19/21 have been fully considered but they are not persuasive. Regarding claim 1, Applicant alleges that neither of the prior art of the record, US 2015/0310634 Al to Babcock et al (hereinafter 'Babcock') or US 2005/0102976 Al to Stroup (hereinafter 'Stroup'), does not disclose "a calibration profile created using the calibration matrix is incorporated into an optic chamber that calibrates the optic chamber with cloud-base software to any mobile device".
Examiner, respectfully disagrees and submits that in view of the creation of the Calibration profile, Examiner interprets it as calibration values, parameters, etc.    Babcock discloses this feature in Para [0108]:
More specifically, the image of the grayscale calibration strip bears gradiated gray patches C1-C6, resulting in test colors T1-T6 each as calibration Matrix. The present method generally takes the sample test strip value (S) and multiplies it by a correction factor (M/T) to map it back to value that it would have read on the master cloud services 53. More specifically, it grayscale-adjusts each color value (R, G, and B) for each test color T1-T6 with a correction factor (Mn/Cn) to adjust it toward the six gradiated gray patches M1-M6 on the reference master, as the calibration profile. 
The above color values as calibration profile is created based on the calibration matrix or calibration color strip, as disclosed in (Fig. 16, Calibration strip on target) and Para [0111] discloses:
Wherein based on Para [0102] and [0103] and Fig. 14:
At step 460 the color values, as calibration profile, are applied to a lookup table of color data for test values, also obtained from the Master Device. . . .. 
[0103] At step 470 tested values are sent back to the cloud for treatment recommendations. The software correlates the test results to analysis and treatment recommendations, which are returned and displayed in real time, as inherently calibrating the color data from the tool/mobile device to the cloud base software so that the software residing at the cloud generates treatment recommendation in view of the color data.
Therefore, Examiner believes that the Babcock still meets the requirement of the amended claim 1.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a conveyor integrated within an assembly line that transports the . .  .” in claim 1; “video feature configured to document . . .” in claims 3 and 4; “a rotating mechanism in the test chamber device to assist in. . .” in claim 6; “a mechanical holder associated with the test chamber device to hold a test. . .” in claim 7; “mechanical holder being configured to process multiple . . .” in claim 10; “a rotating mechanism including an object holder configured to rotate the . . .” in claim 11; and “an ejection lever to expel a . . .” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 18 and 19  are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0310634 A1 to Babcock et al (hereinafter ‘Babcock’) in view of US 2005/0102976 A1 to Stroup..
Regarding claim 1, Babcock discloses a system (Fig. 1) comprising: a test chamber device (Para [0055], FIG. 6 illustrates an embodiment of the kiosk 22, as the chamber) comprising: a molded housing having sides and a floor panel, the floor panel comprising a test bed that receives an object (Figs. 6 and 7, wherein the chamber includes housing with sides and floor panel, wherein the floor panel inherently as the calibration matrix. The present method generally takes the sample test strip value (S) and multiplies it by a correction factor (M/T) to map it back to value that it would have read on the master cloud services 53. More specifically, it grayscale-adjusts each color value (R, G, and B) for each test color T1-T6 with a correction factor (Mn/Cn) to adjust it toward the six gradiated gray patches M1-M6 on the reference master, as the calibration profile); and an electromagnetic wave source (Para [0064], wherein each light panel 84 comprises a plurality of LEDs, inherently as the electromagnetic wave source, mounted via raised pylons above the diffuser 86); and a computing device comprising a processor and memory (Para [0055], wherein FIG. 6 illustrates an embodiment of the kiosk 22 which generally includes a tabletop enclosure within which is housed an internal computer running a local software application), the processor executing instructions stored in the memory to receive a selection of a test from an application (Para [0042], wherein for example, the user interface allows user-adjustment from software-selected test strip areas and colors based on visual appearance) and process data of the test with a testing protocol using the calibration profile to obtain a result (Para [0103] At step 470 tested values are sent back to the cloud for treatment recommendations. The software correlates the test results to analysis and treatment as inherently calibrating the color data from the tool/mobile device to the cloud base software so that the software residing at the cloud generates treatment recommendation in view of the color data. Babcock does not specifically disclose the test chamber device further comprising a conveyor integrated within an assembly line that transports the object inside of the test chamber device, the conveyor being integrated within the assembly line further configured to transport the object outside of the test chamber device after evaluation. Stroup discloses the test chamber device further comprising a conveyor integrated within an assembly line that transports the object inside of the test chamber device (Para [0038] and [0046] and Fig. 2, wherein the system 10 is a palletized, intermittent-synchronous, side-by-side system 10 where the work path is linear and the assembly of the test kit 18 is performed on the base 20 (piece that will become eventual product) carried within a pallet 50 (FIGS. 5-7) on an indexing conveyor 140. The pallet 50 functions as a carrier for the base 20 and is indexed along the indexing conveyor 140 to different work stations (140-250), as chambers similar to enclosed stations 85 in Fig. 2, where different assembly steps are performed on the base 20.”, and wherein a visual inspection work station 180, as testing chamber, utilizes a vision system to inspect the cut test strip 2), the conveyor being integrated within the assembly line further configured to transport the object outside of the test chamber device after evaluation (Para [0054], wherein the pallet 50 with base 20 is then shuttled via the indexing conveyor 140 to the visual inspection work station 180 where the test strip 22 is visually inspected by a vision system, as evaluation. The pallet 50 with base 20 is then shuttled via the indexing conveyor 140 to the cover load work station 200, as transporting the object out of the visual inspection chamber). Babcock and Stroup are combinable because they both disclose a testing device. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the test chamber device further comprising a conveyor integrated within an assembly line that transports the object inside of the test chamber device, the conveyor being integrated within the assembly line further configured to transport the object outside of the test chamber device after evaluation, of Stroup’s system with Babcock’s in order for the product to travel to plurality of work stations (Para [0038]).
Regarding claim 2, in the combination of Babcock and Stroup, Babcock discloses the system further comprising the application employing a video feature (Para [0086], wherein with camera on, a live native resolution video feed, as video feature, is displayed on the display screen overtop).  
Regarding claim 3, in the combination of Babcock and Stroup, Babcock discloses the system further comprising the video feature configured to send a video file to cloud-based software for analysis (Para [0043], wherein rather than transmitting the entire image, just the colorimetric values, as video feature, for each test strip patch are transmitted from the local computer to a cloud-based computer system for analysis).  
Regarding claim 4, in the combination of Babcock and Stroup, Babcock the system further comprising the video feature configured to document developmental changes of test results (Para [0103], wherein at step 470 tested values are sent back, as test results, to the cloud for treatment recommendations).  
Regarding claim 5, in the combination of Babcock and Stroup, Babcock discloses wherein the developmental changes of test results includ color development related to 
Regarding claim 6, in the combination of Babcock and Stroup, Babcock discloses the system further comprising a rotating mechanism in the test chamber device to assist in analyzing the developmental changes of test results at set points during rotation (Para [0066], wherein guide pin 37 is a spring-loaded detent pin mounted on rolling type radial and thrust-bearings for low-friction rotation, and it protrudes into slot 34 to guide its rotation. This rotation brings the test strip into full frontal exposure with the light panels 84 to the test strip). 
Regarding claim 7, in the combination of Babcock and Stroup, Stroup discloses a mechanical holder associated with the test chamber device to hold a test device or object (Para [0040], wherein the pallet transfer mechanism 130 includes gripper fingers 131, gripper 132, adapter plate 133, vertical transfer mechanism 134, as exemplary holders).
Regarding claim 8, in the combination of Babcock and Stroup, Stroup further discloses wherein the mechanical holder is exposed to an exterior of the test chamber device and the test device (Para [0040], wherein with reference to FIGS. 9A and 9B, a start end pallet transfer mechanism or shuttling mechanism 130, as being external to station chambers, is pneumatically driven and transfers the pallets 50 from the start end 110 of the queuing conveyor 90 to the start end 110 of the linear pallet indexing conveyor 140 (hereinafter "indexing conveyor").)

Regarding claim 19, in the combination of Babcock and Stroup, Babcock discloses wherein the test chamber device is configured to measure the object (Para [0069], wherein the Taylorwise.TM. Water Analysis Software provides the ability to upload colorimetric test results, as measurement).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Babcock in view of Stroup and further in view of US 2007/0161103 A1 to Buchmann et al (hereinafter ‘Buchmann’).
Regarding claim 9, Babcock and Stroup do not specifically disclose the system further comprising the mechanical holder having a QR/bar code to relay lot numbers, expiration dates and lot specific calibration data. Buchman discloses the system further comprising the mechanical holder having a QR/bar code to relay lot numbers, expiration dates and lot specific calibration data (Para [0036] and [0037], wherein these may include information on the manufacturing batch, the best before date of the test strip unit or of the test strips, information on the present test or the analysis protocol to be used, or also user information such as the identity of the subjects, the date of the test, etc. Preferably, the individualizing markings are bar codes such as can be easily read by a a calibration slip is enclosed with each lot, on which relevant data of the lot or of the test strip units contained therein are listed in machine readable form, for example, in the form of a two-dimensional bar code). Babcock, Stroup and Buchmann are combinable because they all disclose object manufacturing and testing systems. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the mechanical holder having a QR/bar code to relay lot numbers, expiration dates and lot specific calibration data, of Buchmann’s system with Babcock’s and Stroup’s in order for the information to be read by automatic and commercial readers/scanners (Para [0036]).
Regarding claim 10, in the combination of Babcock, Stroup and Buchman, Buchman further discloses the system further comprising the mechanical holder being configured to process multiple and continuous test devices or objects (Para [0024], wherein the positioning device could also consist, if necessary, of a pull-in device which pulls a single test strip in through a slot, inherently as continuous one-by-one process analysis).

Claims 11-13, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Babcock in view of Stroup and further in view of US 4,160,646 A to Furutani et al (hereinafter ’Furutani’).
Regarding claim 11, Babcock and Stroup do not specifically disclose the system further comprising a rotating mechanism including an object holder configured to rotate the object at preset rotation speeds and stop points. Furutani discloses the system 
Regarding claim 12, in the combination of Babcock, Stroup and Furutani, Furutani further discloses wherein the object holder configured to rotate objects either horizontally or vertically (column 4, lines 41-42, wherein the sample table 8 is intermittently rotated in the direction of the arrow about a shaft 7, as vertically).  
Regarding claim 13, in the combination of Babcock, Stroup and Furutani, Furutani further discloses wherein the rotation is further configured to allow for accurate straight-on data analysis (column 9, lines 28-32, wherein with the use of a reflectivity reference or compensation paper piece, the measurement of the reflectivity as well as the quantitative analysis of an abnormal substance in the sample can be carried out accurately, continuously and rapidly).

Regarding claim 17, in the combination of Babcock, Stroup and Furutani, Babcock further discloses the system being configured to analyze an object based upon established criteria (Para [0041], wherein the software normalizes and then analyzes the color information in the image and provides an immediate colorimetric analysis and treatment recommendations).

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Babcock in view of Stroup and further in view of US 2016/0106377 A1 to AGANO.
Regarding claim 20, Babcock and Stroup do not specifically disclose the test chamber device is configured to detect motion of the object. AGANO discloses the test chamber device being configured to detect motion of the object (Para [0007], wherein a photoacoustic image generator capable of generating a photoacoustic wave image indicating a detection object in motion in a specimen on the basis of a photoacoustic wave signal). Babcock, Stroup and AGANO are combinable because they both disclose a testing device. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine chamber device being configured to detect motion of the object, of AGANO’s system with Babcock’s and Stroup’s in order for the user to visually recognize the position of the detection object in 
Regarding claim 21 in the combination of Kellnberger, Stroup and AGANO, AGANO further discloses the motion detection of the object based upon using Radio Frequency (RF) 3D imaging technology (Para [0015], wherein the detection portion is preferably configured to generate the photoacoustic wave signals including RF signals on the basis of the acoustic wave that is detected, as the mechanical wave source, and the imaging portion is preferably configured to generate the photoacoustic wave image on the basis of the difference data acquired on the basis of a plurality of RF signals detected at different times of the RF signals. . . . On the other hand, as in the present invention, when the photoacoustic wave image is generated on the basis of the difference data acquired on the basis of the plurality of RF signals detected at the different times of the RF signals, the photoacoustic wave image can be generated without losing the fine information contained in the RF signals. Consequently, the photoacoustic wave image faithfully indicating the movement of the detection object can be generated). 
Regarding claim 22, in the combination of Kellnberger, Stroup and AGANO, AGANO further discloses the test chamber device configured to detect motion either external to the object or inside the object (Para [0049], wherein the photoacoustic imager 100 has a function of generating a first photoacoustic wave image QA indicating a detection object Pa (such as blood) in motion in a specimen P (such as a human body), as inside the object).  

Allowable Subject Matter
Claim 23 is allowed. The following is a statement of reasons for the indication of allowable subject matter: the prior art or the prior art of record specifically, US 2020/0005448 A1 to SUBRAMANIAN et al and US 2014/0154789 A1 to Polwart et al, does not disclose:
 . . . . the calibration profile being created from a calibration matrix comprising a series of bars, the creating the calibration profile comprising: converting an image of the calibration matrix into an array of values that correspond to the series of bars of the calibration matrix; locating a largest bar of a first five bars of the series of bars identified on the image of the calibration matrix, the largest bar of the first five bars being a control line; locating a shortest bar of the series of bars identified on the image of the calibration matrix with a difference between the largest bar and the shortest bar being a detection threshold; and storing the detection threshold in a device calibration profile for use in further calculations; processing data with a testing protocol using the device calibration profile including the detection threshold to obtain a result, of claim 23 combined with other features and elements of the claim.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERVIN K NAKHJAVAN whose telephone number is (571)272-5731.  The examiner can normally be reached on Monday-Friday 9:00-12:00 PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Lefkowitz can be reached on (571)272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHERVIN K NAKHJAVAN/Primary Examiner, Art Unit 2662